


110 HRES 635 EH: A resolution recognizing the commencement of

U.S. House of Representatives
2007-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 635
		In the House of Representatives, U.
		  S.,
		
			October 2, 2007
		
		RESOLUTION
		A resolution recognizing the commencement of
		  Ramadan, the Islamic holy month of fasting and spiritual renewal, and
		  expressing respect to Muslims in the United States and throughout the world on
		  this occasion, and for other purposes.
	
	
		Whereas it is estimated that there are approximately
			 1,500,000,000 Muslims worldwide;
		Whereas since the terrorist attacks on the United States
			 on September 11, 2001, some threats and incidents of violence have been
			 directed at law-abiding, patriotic Americans of African, Arab, and South Asian
			 descent, particularly members of the Islamic faith;
		Whereas, on September 14, 2001, the House of
			 Representatives passed a concurrent resolution condemning bigotry and violence
			 against Arab-Americans, American Muslims, and Americans from South Asia in the
			 wake of the terrorist attacks on the United States;
		Whereas some extremists have attempted to use selective
			 interpretations of Islam to justify and encourage hatred, persecution,
			 oppression, violence and terrorism against the United States, the West, Israel,
			 other Muslims, and non-Muslims;
		Whereas some Muslims in the United States and abroad have
			 courageously spoken out in rejection of interpretations of Islam that justify
			 and encourage hatred, violence, and terror, and in support of interpretations
			 of and movements within Islam that justify and encourage democracy, tolerance
			 and full civil and political rights for Muslims and those of all faiths;
		Whereas Ramadan is the holy month of fasting and spiritual
			 renewal for Muslims worldwide, and is the 9th month of the Muslim calendar
			 year; and
		Whereas the observance of the Islamic holy month of
			 Ramadan commenced at dusk on September 13, 2007, and continues for one lunar
			 month: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the Islamic faith as one of the
			 great religions of the world;
			(2)expresses friendship and support for
			 Muslims in the United States and worldwide;
			(3)acknowledges the onset of Ramadan, the
			 Islamic holy month of fasting and spiritual renewal, and conveys its respect to
			 Muslims in the United States and throughout the world on this occasion;
			(4)rejects hatred, bigotry, and violence
			 directed against Muslims, both in the United States and worldwide; and
			(5)commends Muslims in the United States and
			 across the globe who have privately and publicly rejected interpretations and
			 movements of Islam that justify and encourage hatred, violence, and
			 terror.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
